FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 18, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                     Clerk of Court
                                TENTH CIRCUIT


 DANIEL E. TAYLOR,

              Petitioner-Appellant,

 v.                                                     No. 09-6159
                                                 (Case No. 09-CV-00323-HE)
 GREG WILLIAMS,                                         (W.D. Okla.)

              Respondent-Appellee.


                                      ORDER *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      Petitioner, a pro se state prisoner, seeks a certificate of appealability to

appeal the denial of his U.S.C. § 2254 habeas petition challenging his conviction

on drug charges. Police searched Petitioner’s auto shop, which he co-owned with

his brother, pursuant to a search warrant based on evidence his brother was

involved in drug trafficking. The police seized marijuana and scales as evidence.

They also found a copy of the rules and conditions governing Petitioner’s

probation that specifically gave permission for law enforcement to search his

residence based on a reasonable suspicion Petitioner was engaged in criminal


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
activity. Upon searching Petitioner’s residence, police found additional evidence

of drug trafficking.

      Petitioner attempted to suppress this evidence. He argued the original

search warrant was improperly dated, rendering the search of the auto shop illegal

and the evidence found at his residence inadmissable as fruit of an illegal search.

Following a hearing, the trial court denied this motion. On direct appeal of his

conviction, Petitioner again raised Fourth Amendment violations and also asserted

that the prosecutor’s statements in closing arguments constituted prosecutorial

misconduct. The Oklahoma Court of Criminal Appeals affirmed the conviction.

In his habeas petition, Petitioner raised these same issues.

      After reviewing these claims, the magistrate judge recommended that the

petition be denied. Concerning Petitioner’s Fourth Amendment claims, the

magistrate judge determined Petitioner had “an opportunity for full and fair

litigation of [his] Fourth Amendment claim[s]” and thus these claims were

precluded by Stone v. Powell, 428 U.S. 465, 494 (1976). Additionally, the

magistrate judge concluded that, even if there was not a full and fair opportunity

to litigate, Petitioner’s claims, which relied on a “mere technical mistake or

typographical error,” failed on the merits. Groh v. Ramirez, 540 U.S. 551, 558

(2004). Finally, the magistrate judge determined the search of Petitioner’s

residence was supported by reasonable suspicion, as allowed under the terms of

Petitioner’s probation, and thus did not violate the Fourth Amendment. As for

                                         -2-
Petitioner’s claims of prosecutorial misconduct, the magistrate judge concluded

the prosecutor’s closing arguments were neither improper nor prejudicial. The

district court adopted the magistrate judge’s recommendations and dismissed

Petitioner’s claims.

      After reviewing the record on appeal, Petitioner’s filings, the magistrate

judge’s recommendation, and the district court’s order, we conclude that

reasonable jurists would not debate whether “the petition should have been

resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Therefore, for substantially the reasons set forth in the magistrate judge’s

recommendation, we DENY Petitioner’s request for a certificate of appealability

and DISMISS the appeal. However, we GRANT Petitioner’s motion to proceed

in forma pauperis.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-